DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner is very grateful for applicant’s attorneys, Jarrod Hicks’s and Varun Shah’s, time in conducting the September 8, 2022 interview and wishes to sincerely thank Attorneys Hicks and Shah therefor.

Response to Amendment
Applicant’s amendment filed September 28, 2022 has been entered. Claims 1-20 remain pending in the application, while claims 21-25 are newly added.

Response to Arguments
Applicant’s arguments filed September 28, 2022 have been fully considered.
	Applicant argues, at pp. 8-9 of the September 28, 2022 response, that Inturi would allegedly be “insufficient to support a rejection of Claim 1.” Examiner respectfully disagrees.
	Applicant’s position appears to be a conclusory allegation supported by applicant’s impressions of statements made by the examiner in interview. As stated previously by the examiner in interview and repeated on the record in the interview summary of the September 8, 2022 interview, Inturi does not provide the same level of detail as the instant specification, not instant claim 1. The examiner had attempted to find ways to assist applicant in distinguishing over the cited prior art of record, and the comments made by examiner appear to have been quoted by applicant, in the September 28, 2022 response, in a manner contradicted by the official record. Considering the lack of evidentiary support for applicant’s position, and applicant’s reliance upon an erroneously reproduced interview excerpt, applicant’s arguments, at pp. 8-9 of the September 28, 2022 response that Inturi would allegedly be “insufficient to support a rejection of Claim 1”, have been fully considered but have not been found to be persuasive.
	Applicant argues, at pp. 9-10 of the September 28, 2022 response, that Inturi fails to describe a client request to update a shared data record. Examiner respectfully disagrees. There is no description of what is meant by accessibility of the log in instant claim 1. Fig. 1 of Inturi shows client computers 118-1 through 118-N communicatively coupled with the computer 102 on which the database management system executes. Communication between clients 118-1 through 118-N and computer 102 that would cause updates to the log would denote shared access of the “shared data record” by clients 118-1 through 118-N. Cited transactions originating from clients (e.g. Inturi: ¶0037) are requests to update the log maintaining the transactions. 
	If one were to accept, arguendo, applicant’s position regarding Inturi’s lack of access of the log by clients and lack of a shared data record, one would as a result be unable to implement the teachings of Inturi in that the blockchain the reference teaches would cease to function. What use is a blockchain system that does not accept updates from clients and is not even “accessible” by the client devices?
	There is no apparent explicit definition or disavowal of scope with regard to accessibility in the instant disclosure to support applicant’s narrow interpretation of the terms “shared data record” and “accessible”. Therefore, Inturi would read upon the broadest reasonable interpretation being afforded to the limitations of claim 1 for the same reasons set out previously and repeated in the citations below.
	Applicant’s arguments appear to presume that examiner must be required to import some unknown interpretation from the instant specification into the claimed terms “shared data record” and “accessible”. The examiner is unable to do so, due to the provisions of MPEP §2111.01, which reads in relevant part,

“"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).” [MPEP §2111.01(II), first paragraph]
 	Accordingly, applicant’s arguments, at pp. 9-10 of the September 28, 2022 response that Inturi fails to describe a client request to update a shared data record, have been fully considered but have not been found to be persuasive.

Claim Objections
Claim 21 is objected to because of the following informalities:  “applying second update” on line 1 of the claim. Inserting “the” before “second” would remove the issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pre-Grant Publication 2020/0004854 to Inturi.





With regard to independent claim 10,
	Inturi teaches a system, comprising: 
	one or more hardware processors; 
	a non-transitory computer readable medium comprising instructions which, when executed by the one or more hardware processors, causes performance of operations (Inturi: ¶0005 – instructions executed by processors) comprising: 
	receiving an update request for a shared data record from a first client, the shared data record being accessible to a plurality of clients including the first client (Inturi: ¶0037 – registering interest of a client with regard to a blockchain.); 
	applying pending changes to the shared data record to create a first revised data record (Inturi: ¶0038 – applying event data, i.e. “pending changes” to update buffers and a log record queue, as shown in step 206 of fig. 2.); 
	applying one or more rules to the first revised data record to determine a first set of one or more changes that is (a) required at least as a result of applying the pending changes, and (b) has not been requested by any of the plurality of clients (Inturi: ¶0010 – changes to blockchain are not requested by the clients, in that no polling occurs. Rather, the rules of a smart contract are applied to publish data events taking place, such as those cited above in the example of ¶0037. See further details of notification of changes to a blockchain according to rules, at ¶¶0032-0034.); 
	applying the first set of one or more changes to the first revised data record to create a second revised data record; 
	Attorney Docket No. R00512NPdetermining a set of differences between a first version of the shared data record accessed by the first client and the second revised data record (Inturi: ¶0010 – changes to blockchain are not requested by the clients, in that no polling occurs. Rather, the rules of a smart contract are applied to publish data events taking place, such as those cited above in the example of ¶0037. See further details of notification of changes, i.e. “differences”, to a blockchain according to rules, at ¶¶0032-0034.); and
 	sending the second revised data record to the first client. (Inturi: abstract, ¶¶0003-0005 – sending a notification of changes to clients. See also above citations directed to revised data record.)

With regard to dependent claim 11, which depends upon independent claim 10.
	Inturi teaches the system as recited in claim 10, wherein the update request comprises a change request from the first client, the change request comprising a second set of one or more changes to the first version of the shared data record. (Inturi: ¶0037 – registering interest of a client with regard to a blockchain. See further details of notification of changes, i.e. “differences”, to a blockchain according to rules, at ¶¶0032-0034.)





With regard to dependent claim 12, which depends upon dependent claim 11,
	Inturi teaches the system as recited in claim 11, wherein creating the first revised data record comprises: 
	consolidating the second set of one or more changes and any unresolved changes to the shared data record submitted by at least one other client of the plurality of clients to create a set of consolidated changes; and 
	applying the set of consolidated changes to the shared data record to create the first revised data record. (Inturi: ¶0038 – applying event data, i.e. “pending changes” to update buffers and a log record queue, as shown in step 206 of fig. 2. Examiner notes the queue consolidates the changes. See also above citations directed to blockchain changes.)

With regard to dependent claim 13, which depends upon dependent claim 12,
	Inturi teaches the system as recited in claim 12, wherein the unresolved changes to the shared data record are obtained from a common ledger, wherein the common ledger stores a log of changes made by each particular client of the plurality of clients to a version of the shared data record accessed by the particular client. (Inturi: ¶0038 – applying event data, i.e. “pending changes” to update buffers and a log record queue, as shown in step 206 of fig. 2. abstract, ¶¶0003-0005 – sending a notification of changes to clients. See also above citations directed to shared data records - blockchain.)


With regard to dependent claim 14, which depends upon dependent claim 12,
	Inturi teaches the system as recited in claim 12, wherein the unresolved changes to the shared data record are obtained from a client cache, wherein the client cache stores a merged view of all changes made to the shared data record by the first client and indication of a current version of the shared data record being accessed by the first client. (Inturi: ¶0038 – buffer cache provides changes in response to snooper, as discussed in later amended claims 1 and 2 in the reference application. See abstract, ¶¶0003-0005 – sending a notification of changes to clients. See also above citations directed to shared data records - blockchain.)

With regard to dependent claim 15, which depends upon independent claim 10,
	Inturi teaches the system as recited in claim 10, wherein applying the one or more rules comprises an action selected from a group of actions consisting of: determining viability of a requested configuration, calculating pricing, calculating inventory, configuring a product, and determining a quote of a configured product based on a plurality of pricing calculations. (Inturi: claim 1 – satisfying criteria event data are entered. See ¶0037 example regarding threshold of ¶10,000 and respective calculating pricing, a quote of configured products and other contractual data including purchases made, as well as ¶¶0033-0035 discussion of criteria, viability of configuration with respect to a given user’s permission under contract terms. Examiner notes the alternative limitations being recited here.)


With regard to dependent claim 16, which depends upon independent claim 10,
	Inturi teaches the system as recited in claim 10, wherein the operations further comprise:
 	receiving an update request for the shared data record from a second client; 
	determining a second set of differences between the second revised data record and a second version of the shared data record accessed by the second client; and 
	sending the second set of differences to the second client. (Inturi: ¶0010 – changes to blockchain are not requested by the clients, in that no polling occurs. Rather, the rules of a smart contract are applied to publish data events taking place, such as those cited above in the example of ¶0037. See further details of notification of changes, i.e. “differences”, to a blockchain according to rules, at ¶¶0032-0034.)

With regard to dependent claim 17, which depends upon independent claim 10,
	Inturi teaches the system as recited in claim 10, wherein the shared data record is simultaneously accessed by more than one of the plurality of clients, with each particular client of the plurality of clients being provided editing privileges for the shared data record.  (Inturi: claim 1 – satisfying criteria event data are entered. See ¶¶0033-0035 discussion of criteria, viability of configuration with respect to a given user’s permission under contract terms.)


With regard to dependent claim 18, which depends upon independent claim 10,
	Inturi teaches the system as recited in claim 10, wherein the operations further comprise:
 	receiving a request for a third update to the shared data record from a second client; 
	applying at least the third update to the shared data record to create a third revised data record; 
	applying the one or more rules to the third revised data record to determine a fourth update that is (a) required at least as a result of applying the third update, and (b) has not been requested by any of the plurality of clients (Inturi: ¶0010 – changes to blockchain are not requested by the clients, in that no polling occurs. Rather, the rules of a smart contract are applied to publish data events taking place, such as those cited above in the example of ¶0037. See further details of notification of changes to a blockchain according to rules, at ¶¶0032-0034.); 
	determining a second set of differences between a second version of the shared data record accessed by the second client and the fourth revised data record; and 
	sending the second set of differences to the second client.  (Inturi: ¶0010 – changes to blockchain are not requested by the clients, in that no polling occurs. Rather, the rules of a smart contract are applied to publish data events taking place, such as those cited above in the example of ¶0037. See further details of notification of changes, i.e. “differences”, to a blockchain according to rules, at ¶¶0032-0034.)

With regard to dependent claim 19, which depends upon independent claim 10,
	Inturi teaches the system as recited in claim 10, wherein creating the first revised data record comprises applying a pending update requested by a second client of the plurality of clients. (Inturi: ¶0038 – applying event data, i.e. “pending update” to update buffers and a log record queue, as shown in step 206 of fig. 2. abstract, ¶¶0003-0005 – sending a notification of changes to clients. See also above citations directed to shared data records - blockchain.)

With regard to independent claims 1 and 20,
	Claims 1 and 20 are each similar in scope to claim 10 and are both rejected under a similar rationale.

With regard to dependent claim 9, which depends upon independent claim 1,
	Inturi teaches the medium as recited in claim 1, wherein the shared data record is simultaneously accessed by more than one of the plurality of clients, with each particular client of the plurality of clients being provided editing privileges for the shared data record. (Inturi: claim 1 – satisfying criteria event data are entered. See ¶¶0033-0035 discussion of criteria, viability of configuration with respect to a given user’s permission under contract terms.), 
	wherein creating the first revised data record comprises: 
		consolidating the first update with any unresolved updates to the shared data record submitted by at least one other client of the plurality of clients to create a consolidated update; and 
		applying the consolidated update to the shared data record to create the first revised data record, wherein the unresolved updates to the shared data record are obtained from a common ledger or a client cache (Inturi: ¶0038 – applying event data, i.e. “pending changes” to update buffers and a log record queue, as shown in step 206 of fig. 2. Examiner notes the queue consolidates the changes. See also above citations directed to blockchain changes.), 
	wherein the common ledger stores a log of updates made by each particular client of the plurality of clients to a version of the shared data record accessed by the particular client (Inturi: ¶0038 – applying event data, i.e. “pending changes” to update buffers and a log record queue, as shown in step 206 of fig. 2. abstract, ¶¶0003-0005 – sending a notification of changes to clients. See also above citations directed to shared data records - blockchain.), 
	Attorney Docket No. R00512NPwherein the client cache stores a merged view of all updates made to the shared data record by the first client and indication of a current version of the shared data record being accessed by the first client (Inturi: ¶0038 – buffer cache provides changes in response to snooper, as discussed in later amended claims 1 and 2 in the reference application. See abstract, ¶¶0003-0005 – sending a notification of changes to clients. See also above citations directed to shared data records - blockchain.), 
	wherein applying the one or more rules comprises an action selected from a group of actions comprising: determining viability of a requested configuration, calculating pricing, calculating inventory, configuring a product, and determining a quote of a configured product based on a plurality of pricing calculations (Inturi: claim 1 – satisfying criteria event data are entered. See ¶0037 example regarding threshold of ¶10,000 and respective calculating pricing, a quote of configured products and other contractual data including purchases made, as well as ¶¶0033-0035 discussion of criteria, viability of configuration with respect to a given user’s permission under contract terms. Examiner notes the alternative limitations being recited here.), and 	wherein the operations further comprise: 
	receiving a second change request comprising a third update to the shared data record from a second client; 
	applying at least the third update to the shared data record to create a third revised data record; 
	applying the one or more rules to the third revised data record to determine a fourth update that is (a) required at least as a result of applying the third update, and (b) has not been requested by any of the plurality of clients; 
	determining a second set of differences between a second version of the shared data record accessed by the second client and the fourth revised data record; and 
	sending the second set of differences to the second client. (Inturi: ¶0010 – changes to blockchain are not requested by the clients, in that no polling occurs. Rather, the rules of a smart contract are applied to publish data events taking place, such as those cited above in the example of ¶0037. See further details of notification of changes, i.e. “differences”, to a blockchain according to rules, at ¶¶0032-0034.)


With regard to dependent claims 2-8,
	Claims 2-7 are each similar in scope to claims 12-17 respectively and are each rejected under a similar respective rationale.
And
	Claim 8 is similar in scope to claim 19 and is being rejected under a similar rationale.

With regard to dependent claim 25, which depends upon independent claim 1,
	Inturi teaches the medium as recited in Claim 1, wherein the plurality of clients further includes a second client and wherein the operations further comprise sending the second revised data record to the second client. (Inturi: ¶0029 – changes forwarded to clients. See fig. 1 client computers 118-1 – 118-N. See further details of notification of changes, i.e. “differences”, to a blockchain according to rules, at ¶¶0032-0034.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Inturi in view of US Pre-Grant Publication 2017/0134495 to Jang.

With regard to dependent claim 21, which depends upon independent claim 1,
	Inturi teaches the medium as recited in claim 1.
	Inturi does not fully and explicitly teaches wherein applying second update to the shared data record comprises deleting at least one value in the first revised data record, that was a result of the first update, to create the second revised data record.  
	Jang teaches instructions wherein applying a second update to a shared data record comprises deleting at least one value in a first revised data record, that was a result of a first update, to create a second revised data record. (Jang: ¶0114 reads in part, “…edition command 133 is for deleting the line “God protect and preserve us”, the collaboratively edited document output screen 800 displays the updated collaboratively edited document including an indication to which the deletion is applied. FIG. 8B illustrates that the collaboratively edited document output screen 800 displays the updated collaboratively edited document, to which the deletion is applied,…” Examiner notes that the data record displayed in fig. 8B to which the deletion, described in the cited portion of the reference, has been applied is the revised data record.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the deleting a value in a revised data record of Jang into the rule-based data processing and storage system of Inturi by programming the instructions of Inturi (Inturi: ¶0005) to delete a value in a revised data record, as taught by Jang. Both systems are directed to updating stored data over time (Inturi: ¶¶0003-0005; Jang: abstract) and applications of preset conditions to data transactions processed (Inturi: ¶0037; Jang: ¶0114). An advantage obtained through deleting a value in a revised data record would have been desirable to implement in the rule-based data processing and storage system of Inturi. In particular, the motivation to combine the Inturi and Jang references would have been to quickly apply edition commands to data items. (Jang: ¶0003, ¶0079)

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Inturi in view of US Pre-Grant Publication 2018/0081904 to Cosby.

With regard to dependent claim 22, which depends upon independent claim 1,
	Inturi teaches the medium as recited in claim 1.
	Inturi does not fully and explicitly teach wherein applying the one or more rules to the first revised data record to determine the second update of the shared data record comprises: 
	detecting one or more errors in the first revised data record; and 	determining one or more solutions to the one or more errors to include in the second update of the shared data record.  
	Cosby teaches instructions wherein applying one or more rules to a first revised data record to determine a second update of a shared data record comprises: 
	detecting one or more errors in the first revised data record (Cosby: ¶0134 – rules violations in data change, where the proposed change may be revised, i.e. “determining one or more solutions”. See ¶0136 – determination of error in data integrity rules. See also ¶0138 – errors detected relating to data record.); and
 	determining one or more solutions to the one or more errors to include in the second update of the shared data record. (Cosby: ¶0144, ¶0147 – identify and resolve validations issues, which, according to ¶0138 are a type of error. See also ¶0088, ¶0090 – determination of data correction needed to occur, as well as above citations directed to detecting errors.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the data change rule violation indication of Cosby into the rule-based data processing and storage system of Inturi by programming the instructions of Inturi (Inturi: ¶0005) to detect rule violations in data changes, as taught by Cosby. Both systems are directed to updating stored data over time (Inturi: ¶¶0003-0005; Cosby: ¶0009) and applications of preset conditions to data transactions processed (Inturi: ¶0037; Cosby: ¶0047). An advantage obtained through detecting rule violations in data changes would have been desirable to implement in the rule-based data processing and storage system of Inturi. In particular, the motivation to combine the Inturi and Cosby references would have been to allow for automated change validation in data updates to the system. (Cosby: ¶0047)



With regard to dependent claim 23, which depends upon independent claim 1,
	Inturi teaches the medium as recited in claim 1, wherein applying the one or more rules to the first revised data record to determine the second update of the shared data record comprises: 
	determining the second update such that the second revised data record, resulting from applying the second update, adheres to a particular set of rules. (Inturi: claim 1 – satisfying criteria event data are entered. See ¶0037 example regarding threshold of ¶10,000 and respective calculating pricing, a quote of configured products and other contractual data including purchases made, i.e. “set of rules”, as well as ¶¶0033-0035 discussion of criteria, viability of configuration with respect to a given user’s permission under contract terms. Examiner notes that the system ensures that the system adheres to the set of rules regarding data processing in the event a transaction is over or under $10,000.)
	Inturi does not fully and explicitly teach detecting that the first revised data record does not adhere to a particular set of rules.
	Cosby teaches instructions detecting that the first revised data record does not adhere to a particular set of rules. (Cosby: ¶0133 reads in part, “a data change request may be received from a user associated with an application 120…the data relationships and data integrity rules from those system also may be retrieved, in order to determine if the proposed data change(s) violate any of the rules or affect any of the data relationships of the other affected systems…” See also ¶0134 – showing rules violates by change request in visualization.)
	Examiner notes that the statement of motivation to combine set forth above in support of the grounds of rejection of dependent claim 22 are likewise applicable to the instant claim.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Inturi in view of US Pre-Grant Publication 2016/0072886 to Lin.

With regard to dependent claim 24, which depends upon independent claim 1,
	Inturi teaches the medium as recited in Claim 1.
	Inturi does not fully and explicitly teach wherein the shared data record is simultaneously being accessed by the first client and the second client when the change request is received.
	Lin teaches instructions wherein a shared data record is simultaneously being accessed by a first client and a second client when a change request is received. (Lin: ¶0091 reads in part, “…cloud controllers may also be configured to guarantee strong data consistency for clients that are concurrently accessing a file …” See ¶0097, which reads in part, “…support for multiple potentially concurrent writes to the shared log file when multiple clients are working on the same project simultaneously….” Examiner notes that the writes are the change request.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the simultaneous data record accesses by clients of Lin into the rule-based data processing and storage system of Inturi by programming the instructions of Inturi (Inturi: ¶0005) to allow for simultaneous data record accesses by clients, as taught by Lin. Both systems are directed to updating stored data over time (Inturi: ¶¶0003-0005; Lin: abstract) and applications of preset conditions to data transactions processed (Inturi: ¶0037; Lin: ¶0110). An advantage obtained through allowing for simultaneous data record accesses by clients would have been desirable to implement in the rule-based data processing and storage system of Inturi. In particular, the motivation to combine the Inturi and Lin references would have been to allow data to be accessed by multiple collaborators without the limitations of conventional incremental backup systems. (Lin: ¶0104)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157